Citation Nr: 1705015	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes, cervical spine ("cervical spine disability"), rated as 30 percent disabling for the period of appeal prior to May 19, 2014, and as 60 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for tendon tear, left shoulder ("left shoulder disability").


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued a 30 percent rating for the cervical spine disability and granted service connection for the left shoulder disability, assigning a 10 percent rating, effective January 7, 2008.

A July 2014 rating decision increased the rating for the cervical spine disability to 60 percent, effective May 19, 2014.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran initiated an appeal of the initial rating granted for irritable bowel syndrome (IBS).  However, the Veteran did not perfect this appeal; rather, in a January 2010 substantive appeal (VA Form 9), he specifically limited the appeal to exclude the IBS issue.  There is no indication that the Veteran or his representative were confused by the VA Form 9, and subsequent Supplemental Statements of the Case (SSOC) do not list the IBS issue.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claim for a higher initial rating for IBS is not before the Board.  

In addition, the Veteran has perfected an appeal of an increased initial rating for major depression for the period prior to June 3, 2014, when a 100 percent rating was granted, to include an earlier effective date for the award of a 70 percent rating.
The issue was certified to the Board in January 2017; however, it appears there is an outstanding request for a Board videoconference hearing.  As such, the Board will not address the issue in this decision and it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  For the period of appeal prior to April 23, 2013, the Veteran's cervical spine disability manifested by forward flexion to at least 15 degrees, with no evidence of unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  For the period of appeal between April 23, 2013 and May 19, 2014, the Veteran's cervical spine disability manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  For the period of appeal from May 19, 2014, the Veteran's cervical spine disability is manifested by unfavorable ankylosis of the entire cervical spine and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  The Veteran's dominant hand is his right hand.  

5.  For the period of appeal from November 4, 2009, the Veteran has a diagnosis of left upper extremity radiculopathy that more nearly approximates moderate incomplete paralysis of all radicular groups.

6.  For the period of appeal from May 19, 2014, the evidence is in equipoise on whether the Veteran has a diagnosis of right upper extremity radiculopathy that more nearly approximates mild incomplete paralysis of all radicular groups.

7.  For the period of the appeal prior to July 23, 2009, the left shoulder disability manifested by pain, flexion to 135 degrees, and abduction to 110 degrees.

8.  For the period of appeal between July 23, 2009 and April 19, 2013, the left shoulder disability manifested by pain, flexion to 90 degrees, and abduction to 90 degrees.

9.  For the period of appeal from April 19, 2013, the left shoulder disability is manifested by pain, flexion to at least 110 degrees, and abduction to at least 105 degrees.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to April 23, 2013, the criteria for the assignment of a disability rating in excess of 30 percent for the cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5243 (2016).

2.  For the period of appeal between April 23, 2013 and May 19, 2014, the criteria for the assignment of a 60 percent disability rating for the cervical spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5243 (2016).

3.  For the period of appeal from May 19, 2014, the criteria for the assignment of a disability rating in excess of 60 percent for the cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5243 (2016).

4.  For the period of appeal from November 4, 2009, the criteria for the assignment of a 30 percent disability rating for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.124a, Diagnostic Code 8513 (2016).
	
5.  For the period of appeal from May 19, 2014, resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a 20 percent disability rating for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8513 (2016).

6.  For the period of the appeal prior to July 23, 2009, the criteria for the assignment of a disability rating in excess of 10 percent for the left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5024 (2016).

7.  For the period of appeal between July 23, 2009 and April 19, 2013, resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a 20 percent disability rating for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.71a, Diagnostic Code 5024 (2016).

8.  For the period of appeal from April 19, 2013, the criteria for the assignment of a disability rating in excess of 10 percent for the left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5024 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in January and February 2008, prior to the adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claim for a higher initial rating for the left shoulder disability is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the left shoulder claim.  
                                                                                                                                                                                                                                                                                                                             
The record nevertheless establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, VA medical records and private medical records are associated with the claims file, and records have been obtained from the Social Security Administration (SSA).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims. 

The Veteran underwent VA examinations in January 2008, March 2008, July 2009, May 2014, and April 2015 to obtain medical evidence regarding the nature and severity of the disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of the disabilities.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Cervical Spine Disability

The Veteran's cervical spine disability is rated under two diagnostic codes - Diagnostic Codes 5010 and 5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5010, represent the diagnostic used to rate traumatic arthritis.  The second four digits after the hyphen, 5243, represent the diagnostic code for rating intervertebral disc syndrome (IVDS).  

Diagnostic Code 5010, traumatic arthritis, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ratings based on limitation of motion are rated under the following General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a. 

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5243 provides that IVDS (preoperatively or postoperatively) be rated under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.

A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.

A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.   

Period of Appeal Prior to April 23, 2013

The Board finds that for the period of appeal prior to April 23, 2013, the record does not demonstrate the requisite manifestations for a rating in excess of 30 percent for the service-connected cervical spine disability.  For a 40 percent rating for a cervical spine disability under Diagnostic Codes 5010 and 5243, the evidence must show that there is unfavorable ankylosis of the entire cervical spine.  Alternatively, the evidence must show that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  In this case, the weight of the competent and credible evidence shows that for this period of the appeal, forward flexion of the cervical spine was limited to no more than 15 degrees, and there was no ankylosis or incapacitating episodes.  

VA treatment records indicate that in January 2008, the Veteran reported pain in the back of his neck and shoulders, which radiated down both arms to his fingertips.  His cervical spine ranges of motion included approximately 45 degrees of forward flexion, 20 degrees of extension, and 30 degrees of left and right rotation.

The Veteran was afforded a VA examination of the cervical spine in January 2008.  He reported symptoms of constant pain, but no stiffness or weakness.  The Veteran characterized the pain as crushing, squeezing, burning, aching, oppressing, sharp, sticking, and cramping.  On a scale of 1 to 10 (with 10 being the worst pain), he stated that the pain was level 9.  The Veteran also indicated that rest relieved the pain, that he could function without medication, and that he was not receiving any treatment for the condition.  Upon physical examination of the cervical spine, the Veteran had pain that radiated to both arms, with tenderness on the left side of the neck and no evidence of muscle spasm.  The Veteran's posture and gait were within normal limits, and there was symmetry of spinal motion with normal curvatures of the spine.  Range of motion measurements included flexion to 20 degrees (with pain at 15 degrees), extension to 20 degrees (with pain at 15 degrees), right and left lateral flexion to 15 degrees (with pain at 10 degrees), right rotation to 25 degrees (with pain at 20 degrees), and left rotation to 20 degrees (with pain at 15 degrees).  The examiner indicated that the pain, fatigue, weakness, and lack of endurance occurred after repetitive use; however, repetitive use did not further limit the range of motion.  There were no signs of IVDS with chronic and permanent nerve root involvement.  Neurological examination showed normal motor and sensory function.  Reflex testing showed bilateral biceps and triceps jerks were each 1+.

The Veteran's supervisor at work, P.C., indicated in a January 2009 statement that the Veteran had ongoing physical and mental disabilities that prevented him from performing his job, including missing an unusually high number of work days, looking tired, disclosing that he did not sleep well, and frequently leaving due to migraines and neck/back pain.  

Private treatment records dated in April 2009 indicate that the Veteran reported having increased cervical radiculopathy, particularly in his left hand.  Results of a surgical evaluation showed chronic left neck, shoulder, and arm pain with more recent worsening of left C7-C8 distribution paresthesias.

In July 2009, the Veteran had another VA examination of the cervical spine.  He reported stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He indicated that his neck pain occurred constantly, traveled to the left shoulder and left upper arm, and during flare-ups he could not move his neck well.  The Veteran reported that he had a left ulnar nerve decompression three weeks prior, which had failed.  Cervical spine range of motion measurements showed flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left rotation to 60 degrees, with pain at the end points of the motions.  After repetitive use testing, there were no additional degrees of limitation.  There were no signs of IVDS with chronic and permanent nerve root involvement.  Sensory function was abnormal with findings of decreased pinprick sensations in his 4th and 5th fingers.  Bilateral biceps and triceps jerk were 2+ (normal).  Peripheral nerve examination revealed neuralgia of the left ulnar nerve.  The examiner diagnosed left ulnar neuropathy and degenerative changes of the cervical spine.  

In November 2009, the Veteran reported to a private doctor that he had increasing neck pain.  An EMG study was essentially normal, with no noted evidence of cervical radiculopathy or ulnar nerve denervation.  An MRI showed later C7-T1 disc herniation with osteophyte complex causing some neuroforaminal narrowing on the left.  The impression was of neck and upper back pain, possibly related to a myofascial pain syndrome, and cervical radiculopathy.  

The Veteran's physical therapy office submitted a statement in February 2011 indicating that the Veteran had been a patient at the facility for 16 years, for a chronic cervical condition that had progressively worsened.  The Veteran had multilevel degenerative changes of the cervical spine causing bilateral C4 and C5, right C6, and left C8 and C8 neural foraminal narrowing with cord compression at C5 and C6 as shown on a January 2011 MRI.  The Veteran had ongoing complaints of left sided neck and suboccipital pain, bilateral scapular pain, and radiating pain and paresthesia of the left arm.

In October 2012, the Veteran reestablished care with VA.  He reported continued neck pain as a result of degenerative disease with pain radiating down both arms, especially on the left with some chronic numbness and tingling.  It improved with steroid injections.  He was taking Percocet for pain.  In November 2012, the Veteran had a pain consultation.  He indicated that the pain had worsened over the last year and the tingling had become more severe.  

In February 2013, the Veteran was taking a combination of tramadol and Percocet.  

In sum, the Board finds that for this period of appeal, the cervical spine disability does not more nearly approximate unfavorable ankylosis of the entire cervical spine, or which is necessary to warrant an increased rating of 40 percent under the General Rating Formula for Disease and Injuries of the Spine.  Rather, the evidence shows that for the period of the appeal, forward flexion of the cervical spine was to at least 15 degrees, which is productive of a disability picture warranting a 30 percent rating.  As stated above, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  In this case, the Veteran's cervical spine was not fixed in flexion or extension, as flexion was to 15 degrees and extension was to at least 20 degrees.

The Board also finds that for this period of appeal, the cervical spine disability did not more nearly approximate incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, which is necessary to warrant an increased rating of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Rather, the evidence indicates that the Veteran did not have IVDS or any incapacitating episodes.

The Board has considered whether a disability rating higher than 30 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The February 2008 VA examiner indicated that pain, fatigue, weakness, and lack of endurance occurred after repetitive use; however, repetitive use did not further limit the range of motion.  The July 2009 VA examiner noted that after repetitive use testing, range of motion measurements showed no additional degrees of limitation.  Thus, any additional limitation due to pain did not more nearly approximate a finding of unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks in the past 12 months.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Thus, the Board finds that the 30 percent rating for the period of appeal prior to April 23, 2013 contemplated functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination during this period of appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Period of Appeal from April 23, 2013 to May 19, 2014

The Board finds that for the period of appeal from April 23, 2013 to May 19, 2014, the record demonstrates the requisite manifestations for a rating of 60 percent for the service-connected cervical spine disability under Diagnostic Code 5243, based on incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In May 2013, the Veteran's VA doctor wrote a letter stating that the Veteran had debilitating chronic neck pain resulting from degenerative disc disease, nerve root canal narrowing, spinal canal stenosis, spinal cord compression, and osteophyte formation in the cervical spine.  The doctor indicated that the Veteran's symptoms had been getting worse over the last two months, which warranted short term disability leave to allow the Veteran to try to resolve the issues.  The plan included continued treatment with pain medication, obtaining an MRI of the cervical spine, and potential surgery.  The Veteran subsequently went on medical leave from his maintenance job due to increasing neck pain.  In March 2015, the Veteran's employer submitted employment information indicating that the Veteran's last day at work before going on disability leave was April 23, 2013, and that he was out on disability leave through October 22, 2013.  

In July and November 2013, the Veteran had left occipital nerve block injections.  

In March 2014, the Veteran had a left occipital nerve injection of Botox.  

In sum, the Board finds that for this period of appeal, the cervical spine disability more nearly approximated a disability picture of incapacitating episodes having a total duration of at least  6 weeks during the past 12 months, which is necessary to warrant an increased rating of 60 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Board finds the Veteran's disability leave from work to be equivalent to incapacitating episodes; although it is unclear whether the Veteran was prescribed bed rest, his doctor indicated that his symptoms got worse in the two months prior to going on leave from work, and that the Veteran needed time off work for treatment to attempt to resolve the cervical spine problems.  As such, a 60 percent rating is warranted under Diagnostic Code 5243 for this period of appeal.

For this period of appeal, the cervical spine disability did not more nearly approximate unfavorable ankylosis of the entire spine, which is necessary to warrant an increased rating of 100 percent under the General Rating Formula for Diseases and Injuries of the Spine.  There is no evidence that the entire spine was fixed in flexion or extension, or that one or more of the following occurred: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

Thus, the Board finds that a 60 percent rating for the cervical spine disability for the period of appeal from April 23, 2013 to May 19, 2014 is warranted, and the appeal is granted to that extent.   




Period of Appeal from May 19, 2014

The Board finds that for the period of appeal from May 19, 2014, the record does not demonstrate the requisite manifestations for a rating in excess of 60 percent for the service-connected cervical spine disability.  A 60 percent rating is the schedular maximum allowable rating under Diagnostic Code 5243 (for IVDS).  For a 100 percent rating for a cervical spine disability under Diagnostic Codes 5010, the evidence must show that there is unfavorable ankylosis of the entire spine.  In this case, there is no evidence of unfavorable ankylosis of the entire spine.  

In May 2014, the Veteran had another VA examination of the cervical spine.  He reported that since his last evaluation, he had developed a constant pain that radiated to the back of his skull and had a very limited turning radius.  He also reported flare-ups that rendered him unable to participate in activities with his children, affected his sleep, made it hard to pick things up, and to get into and out of the car.  Range of motion measurements showed 15 degrees of flexion (objective evidence of painful motion at 10 degrees), 20 degrees of extension (painful motion at 15 degrees), right and left lateral flexion to 10 degrees (painful motion at 5 degrees), 10 degrees of right lateral rotation (painful motion at 5 degrees), and 5 degrees of left lateral rotation (painful motion at 5 degrees).  After repetitive-use testing with three repetitions, flexion was to 10 degrees, extension was to 15 degrees, right and left lateral flexion were to 5 degrees, and right and left lateral rotation were to 5 degrees.  Other symptoms included weakened movement, excess fatigability, pain on movement, lack of endurance, localized tenderness or pain to palpation, and guarding.  The examiner indicated that the Veteran had favorable ankylosis of the entire cervical spine.  He also had IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The Veteran's dominant hand was his right hand, and muscle strength, reflex, and sensory examinations were normal.  The Veteran had signs of radiculopathy, including severe pain in the left upper extremity, moderate intermittent pain in the right upper extremity, mild paresthesias or dysesthesias of the bilateral upper extremities, and moderate numbness of the bilateral upper extremities.  The examiner indicated that the middle and lower radicular groups were involved, and that the Veteran had mild radiculopathy of the right upper extremity and moderate radiculopathy of the left upper extremity.  The examiner also indicated that the Veteran had mild incomplete paralysis of the radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves, as well as the upper radicular group, middle radicular group, and lower radicular groups of the right upper extremity.  The Veteran also had moderate incomplete paralysis of the radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves, as well as the upper radicular group, middle radicular group, and lower radicular groups of the left upper extremity.  

In June 2014, the Veteran had another left occipital nerve injections of Botox.  In September 2014, he had a Botox injection into the cervical chemodenervation.  

The Veteran's physical therapy facility submitted another letter in August 2014, indicating that the Veteran had been a patient there for 18 years for a chronic cervical condition that had worsened over time.  The letter noted that although physical therapy had helped the Veteran control acute exacerbations of his condition, his symptoms were recurrent and continued to worsen.  The July 2009 ulnar nerve decompression at the elbow was unsuccessful at relieving left arm pain and paresthesia, and the Veteran continued to complain of left-sided neck and suboccipital pain, left shoulder pain, bilateral scapular pain, and radiating pain and paresthesia of the left arm, which resulted in increasing pain and limited his ability to function and perform daily tasks.

In April 2015, the Veteran had a fourth VA examination of the cervical spine.  He asserted that he had daily pain that was often severe.  He also had weakness of his left arm and bilateral numbness and tingling.  The Veteran stated that he was taking pain medicine and was unable to work.  His right hand was his dominant hand.  Range of motion measurements showed forward flexion to 20 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 45 degrees.  After repetitive use testing, all ranges of motion remained the same.  The Veteran had localized tenderness and muscle spasms not resulting in abnormal gait or abnormal spinal contour.  Results of reflex and sensory testing were normal; however, the Veteran had symptoms of mild pain and paresthesias/dysesthesias in the right upper extremity and severe pain and paresthesias/dysesthesias the left upper extremity.  He also had mild numbness of the left upper extremity.  The examiner indicated that the right upper extremity was not affected and the left upper extremity middle and lower radicular groups were moderately affected.  There was no ankylosis of the spine or other neurologic abnormalities related to the cervical spine.  The Veteran had IVDS, but no episodes of acute signs or symptoms that required bed rest prescribed a physician and treatment by a physician in the past 12 months.

In sum, the Board finds that for this period of appeal, the cervical spine disability more nearly approximated a disability picture of incapacitating episodes having a total duration of at least  6 weeks during the past 12 months, which is reflected by the 60 percent rating already assigned under Diagnostic Code 5243.

For this period of appeal, the cervical spine disability did not more nearly approximate unfavorable ankylosis of the entire spine, which is necessary to warrant an increased rating of 100 percent under the General Rating Formula for Diseases and Injuries of the Spine.  There is no evidence that the entire spine was fixed in flexion or extension, or that one or more of the following occurred: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

Thus, the Board finds that for the period of appeal from May 19, 2014, a rating in excess of 60 percent is not warranted for the cervical spine disability. 

Radiculopathy of the Bilateral Upper Extremities

In considering whether separate or increased rating may be assigned under other diagnostic codes at any point during the period of appeal, the Board finds that separate ratings are warranted for bilateral radiculopathy of the upper extremities.  

Diagnostic Code 8513 provides the rating criteria for paralysis of all radicular groups (upper, middle, and lower radicular groups).  For the "major" extremity, a 20 percent rating is assigned for mild incomplete paralysis, a 40 percent rating is assigned for moderate incomplete paralysis, a 70 percent rating is assigned for severe incomplete paralysis, and a 90 percent rating is assigned for complete paralysis.  For the "minor" extremity, a 20 percent rating is assigned for mild incomplete paralysis, a 30 percent rating is assigned for moderate incomplete paralysis, a 60 percent rating is assigned for severe incomplete paralysis, and an 80 percent rating is assigned for complete paralysis.  

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or nondominant upper extremity.  38 C.F.R. § 4.69.  Here, the Veteran is right-handed.  Therefore, his right upper extremity is evaluated as major, and the left upper extremity is minor.

In this case, with regard to the left upper extremity, the Board finds that the earliest diagnosis of radiculopathy was on November 4, 2009, by the Veteran's private doctor.  In addition, the May 2014 VA examiner found that the Veteran had moderate radiculopathy of the left upper extremity, including incomplete paralysis of the upper radicular group, middle radicular group, and lower radicular group.  In addition, the April 2015 VA examiner found that left upper extremity middle and lower radicular groups were moderately affected.  As such, a 30 percent rating is warranted for left upper extremity radiculopathy for the period of appeal from November 4, 2009.  

With regard to the right upper extremity, the earliest diagnosis occurred in the May 14, 2014 VA examination.  The examiner indicated that the Veteran had mild incomplete paralysis of the upper radicular group, middle radicular group, and lower radicular group of the right upper extremity.  In addition, the Veteran had symptoms of mild pain and paresthesias/dysesthesias in the right upper extremity in the April 2015 VA examination.  Although the examiner indicated that the right upper extremity was not affected, the Board finds that the evidence is in equipoise on whether the Veteran has a diagnosis of radiculopathy of the right upper extremity that affects all radicular groups.  As such, a 20 percent rating is warranted for right upper extremity radiculopathy for the period of appeal from May 19, 2014.

Finally, the Board notes that additional evaluations for other neurological disabilities are not warranted at this time.  The Veteran was previously denied service connection for left ulnar nerve neuropathy, and he has not been found to have neurologic abnormalities aside from radiculopathy.  The May 2014 and April 2015 VA examiners specifically indicated that the Veteran did not have any other neurological abnormalities related to the cervical spine condition.  

IV.  Left Shoulder Disability

The Veteran's left shoulder disability is rated under Diagnostic Code 5024, for tenosynovitis.  Under this diagnostic code, the disability is rated on limitation of motion of the affected part, or as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Limitation of motion of the shoulder is rated under Diagnostic Code 5201.  A 20 percent rating is assigned for limitation of motion of the major arm or minor arm to the shoulder level, or for limitation of motion of the minor arm to midway between the side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm to midway between the side and shoulder level, or for limitation of motion of the minor arm to 25 degrees from the side.  A schedular maximum 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

As discussed above, degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Period of Appeal Prior to July 23, 2009

The Board finds that for the period of appeal prior to July 23, 2009, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected left shoulder disability.  For a 20 percent rating under Diagnostic Code 5024, the evidence must show limitation of motion of the minor arm to midway between the side and shoulder level, or involvement of two or more major or minor joint groups with occasional incapacitating exacerbations.  In this case, the evidence shows that for this period of the appeal, forward flexion was limited to 135 degrees, abduction was limited to 110 degrees, and there was not involvement of two joint groups.  

VA treatment records indicate that in January 2008, the Veteran complained of pain in the bilateral shoulders.

The Veteran had a VA examination in March 2008.  He reported that an MRI about one year prior showed a very mild and partial tear of the rotator cuff tendon and some tendinosis.  He stated that he had refused surgery at the time, but the pain had progressed and he was contemplating surgery.  The Veteran indicated that he took Advil regularly, which  relieved some of the pain.  Range of motion showed 135 degrees of flexion, 110 degrees of abduction, and 90 degrees of external rotation.  After repetitive use, range of motion was not additional limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that when the Veteran was dressing and undressing himself, he had no trouble moving beyond the measured ranges of motion.  X-rays were negative.  

Private treatment records dated in March 2009 showed subscapularis retinopathy without evidence of rotator cuff tear.  

In sum, the Board finds that for this period of appeal, the left shoulder disability did not more nearly approximate limitation of motion of the minor arm to midway between the side and shoulder level, or involvement of two or more major or minor joint groups with occasional incapacitating exacerbations to warrant an increased rating of 20 percent under Diagnostic Code 5024.  Rather, the evidence shows that for this period of the appeal, flexion was to 135 degrees and abduction was to 110 degrees, which is productive of a disability picture warranting a 10 percent rating.  As stated above, forward flexion and abduction to 90 degrees amounts to shoulder level.

The Board also finds that for this period of appeal, the left shoulder disability did not more nearly approximate involvement of two or more major or minor joint groups with occasional incapacitating exacerbations to warrant an increased rating of 20 percent under the rating for degenerate arthritis.  Rather, the evidence indicates that the shoulder disability involved one joint group and the Veteran did not have any incapacitating episodes.

The Board has considered whether a disability rating higher than 10 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The March 2008 VA examiner indicated that after repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, any additional limitation due to pain did not more nearly approximate a finding of limitation of motion of the minor arm to shoulder level, or involvement of two or more major or minor joint groups with occasional incapacitating exacerbations, to warrant a 20 percent rating.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Thus, the Board finds that the 10 percent rating for the period of appeal prior to July 23, 2009 contemplated functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination during this period of appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Period of Appeal between July 23, 2009 and April 19, 2013

The Board finds that for the period of appeal from July 23, 2009 to April 19, 2013, the record demonstrates the requisite manifestations for a rating of 20 percent for the left shoulder disability under Diagnostic Code 5024, based on a finding of limitation of motion of the major arm or minor arm to the shoulder level.

On July 23, 2009, the Veteran had another VA examination of the left shoulder.  He reported symptoms of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, deformity, tenderness, subluxation, pain, and atrophy.  He denied symptoms of redness, drainage, effusion, and dislocation.  The Veteran reported that on a scale of 1 to 10, his pain was an 8.5, and he took Percocet every day.  On examination, the left shoulder  showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or subluxation.  Range of motion showed flexion to 90 degrees and abduction to 90 degrees, with pain at the end of the ranges of motion.  After repetitive use testing, flexion and abduction motion remained the same.  The examiner indicated that the Veteran essentially refused to internally or externally rotate his left shoulder during the examination; however, he was observed to have no trouble dressing and undressing himself, which involved rotating the shoulder.  He also showed "tremendous strength" in resisting any passive movement of the left shoulder.  The left shoulder x-ray finding were within normal limits.  The examiner indicated that the Veteran's diagnoses included left shoulder strain and left shoulder tendon tear associated with the cervical spine disability.

In sum, the Board finds that for this period of appeal, the cervical spine disability more nearly approximated a disability picture of limitation of motion of the major arm or minor arm to the shoulder level, which is necessary to warrant an increased rating of 20 percent under Diagnostic Code 5024.  Although the July 2009 VA examination report is somewhat unclear on whether the Veteran's shoulder flexion and abduction were actually limited to shoulder level, the report nonetheless indicates that the flexion was to 90 degrees and abduction was to 90 degrees.  As such, affording the Veteran the benefit of the doubt, a 20 percent rating is warranted for this period of appeal.

For this period of appeal, the left shoulder disability did not more nearly approximate limitation of motion to 25 degrees from his side, which is necessary to warrant an increased rating of 30 percent under Diagnostic Code 5024.  The Veteran's left arm is his minor upper extremity, and there is no evidence that flexion abduction range of motion were limited beyond 90 degrees.

Thus, the Board finds that a 20 percent rating for the left shoulder disability for the period of appeal from July 23, 2009 to April 19, 2013 is warranted, and the appeal is granted to that extent.   

Period of Appeal from April 19, 2013

The Board finds that for the period of appeal from April 19, 2013, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected left shoulder disability.  As noted above, for a 20 percent rating under Diagnostic Code 5024, the evidence must show limitation of motion of the minor arm to midway between the side and shoulder level, or involvement of two or more major or minor joint groups with occasional incapacitating exacerbations.  In this case, the evidence shows that for this period of the appeal, forward flexion was limited to 110 degrees at most, abduction was limited to 105 degrees at most, and there was not involvement of two joint groups.  

On April 19, 2013, the Veteran reported in a VA appointment that he was having some left shoulder pain, which occurred when he reached straight up.  The treating doctor indicated that the Veteran had full active range of motion in both shoulders.

In May 2014, the Veteran had a third VA examination of the left shoulder.  He reported that since the previous examination, he experienced symptoms of a severe burning pain in the posterior shoulder when raising his left arm, increased weakness, chronic pain, and less range of motion.  Range of motion measurements showed flexion to 120 degrees (with objective evidence of painful motion at 110 degrees), abduction to 115 degrees (painful motion at 105 degrees).  After repetitive-use testing with three repetitions, flexion was to 110 degrees and abduction was to 105 degrees.  Other symptoms included weakened movement, excess fatigability, pain on movement, and localized tenderness or pain on palpation.

In December 2014, the Veteran reported an intermittent burning pain the left upper back and posterior left shoulder, with full extension of the shoulder.  He stated that he had similar pain three years prior.  

In September 2015, the Veteran reported a gradual worsening of his symptoms with an inability to do external rotation.  He had good range of motion.  

In sum, the Board finds that for this period of appeal, the left shoulder disability did not more nearly approximate limitation of motion of the minor arm to midway between the side and shoulder level, or involvement of two or more major or minor joint groups with occasional incapacitating exacerbations to warrant an increased rating of 20 percent under Diagnostic Code 5024.  Rather, the evidence shows that for this period of the appeal, flexion was to at least 110 degrees and abduction was to at least 105 degrees, which is productive of a disability picture warranting a 10 percent rating.  

The Board also finds that for this period of appeal, the left shoulder disability did not more nearly approximate involvement of two or more major or minor joint groups with occasional incapacitating exacerbations to warrant an increased rating of 20 percent under the rating for degenerative arthritis.  Rather, the evidence indicates that the shoulder disability involved one joint group and the Veteran did not have any incapacitating episodes.

The Board has again considered whether a disability rating higher than 10 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The May 2014 VA examiner indicated that after repetitive use testing, flexion was to 110 degrees and abduction was to 105 degrees.  Thus, any additional limitation due to pain did not more nearly approximate a finding of limitation of motion of the minor arm to shoulder level, or involvement of two or more major or minor joint groups with occasional incapacitating exacerbations, to warrant a 20 percent rating.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Thus, the Board finds that the 10 percent rating for the period of appeal from April 19, 2013 contemplates functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination during this period of appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Other Considerations

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  The Board, however, finds no basis upon which to assign increased or additional ratings for the Veteran's left shoulder disability at any point during the period of appeal, aside from radicular pain for which the Veteran is already service-connected and ulnar neuropathy for which service connection was denied.  The Veteran has never been found to have ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.  Thus, Diagnostic Codes 5200 (scapulohumeral articulation, ankylosis of), 5202 (humerus, other impairment of), and 5203 (clavicle or scapula, impairment of) do not apply.  

V.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limited motion, and incapacitating episodes, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to April 23, 2013, a rating in excess of 30 percent for the cervical spine disability is denied.

For the period of appeal between April 23, 2013 and May 19, 2014, a 60 percent rating for the cervical spine disability is granted.

For the period of appeal from May 19, 2014, a rating in excess of 60 percent for the cervical spine disability is denied.

For the period of appeal from November 4, 2009, a separate rating of 30 percent for radiculopathy of the left upper extremity is granted.

For the period of appeal from May 19, 2014, a separate rating of 20 percent for radiculopathy of the right upper extremity is granted.

For the period of appeal prior to July 23, 2009, a rating in excess of 10 percent for the left shoulder disability is denied.

For the period of appeal between July 23, 2009 and April 19, 2013, a 20 percent rating for the left shoulder disability is granted.

For the period of appeal from April 19, 2013, a rating in excess of 10 percent for the left shoulder disability is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


